DETAILED ACTION
In the Non-Final Rejection mailed 7/7/2020, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is being considered.
Response to Amendment
The amendment to the claims filed 1/7/2021 has been entered: claims 1-12 are active.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the examiner withdraw the rejection of claims 1-10 under 35 USC 112, second paragraph because the claims as amended fully comply with the written description requirement, the examiner respectfully disagrees. No amendments were made to claims 3, 5-7, and 11-12 to address the previously addressed issues, and written description issues are addressed under 35 USC 112(a), whereas the present rejection is under 35 USC 112(b).
Applicant’s argument pertaining to the rejection under 35 USC 102(a)(1) generally amounts to statements that the prior art of record is their own prior work, and because of this, the applicant can argue that a 3 piece primer insert is not described or illustrated. Applicant gives the embodiment of Fig. 6A of the prior art as an example, juxtaposed with Fig. 2 of the present application, stating that, from these images it is clear that the inserts are structurally and functionally different and thus not anticipated. The examiner respectfully disagrees with this assessment. The rejection was made based on the embodiments shown in Figs. 4 and 5G of the prior art, as detailed below, as well as in the prior Office action, where the three pieces of the primer insert are 56, 58, and 50, and 50 is shown in Fig. 5G. This arrangement would be virtually identical to the embodiment shown in, for example, Fig. 4 of the present application, where .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “or any other method that will form insert portions that may be joined together to form a primer insert” as recited in lines 4-5 is unclear as claimed. The metes and bounds of the phrase “any other method” (line 4) are unclear and undefined by the claims and the written specification. The terms “insert portions” (line 4) and “a primer insert” (line 5) lack antecedent basis and are unclear as to whether these limitations refer to the previously claimed three piece primer insert and the first and second primer insert portions.
Regarding claims 5-7 and 11-12, it is unclear what applicant is intending to claim by reciting the phrase “independently comprise” as recited in line 3. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 9551557), herein ‘Burrow’.
Regarding claim 1, Burrow discloses a three piece primer insert (32) for use in polymer ammunition (12) comprising: 
an upper primer insert portion (56) comprising an upper primer insert bottom portion (34), a cylindrical coupling element (30) extending away from the upper primer insert bottom portion; and an upper flash aperture (42) that extends through the upper primer insert bottom portion; 
a lower primer insert portion (58) in contact with the upper primer insert portion, wherein the lower primer insert portion comprises a lower primer insert top portion (Fig. 4) positioned adjacent to the upper primer insert bottom portion at a connection joint (60), a lower flash aperture (Fig. 4) positioned in the lower primer insert top portion and aligned with the upper flash aperture, and a primer recess (38) that extends away from the lower primer insert top portion to an extraction flange (46) and in communication with the lower flash aperture; and 
a connecting portion (50; Fig. 5G) that secures the upper primer insert portion and the lower primer insert portion, wherein the connecting portion comprises a connecting member (54) positioned in the upper flash aperture and the lower flash aperture, an upper tab (Fig. 5G) connected to the connecting member to extend away from the upper flash aperture into the upper primer insert portion, a lower tab (Fig. 5G) connected to the connecting member to extend away from the lower flash aperture into the primer recess, and a flash hole (52) that extends from the upper tab to the lower tab to connect the upper primer insert bottom portion to the primer recess.
Regarding claim 2, Burrow discloses a channel between the upper tab and the upper primer insert bottom portion (Fig. 4).
Regarding claim 3, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof are formed independently 
Regarding claim 4, Burrow discloses wherein the upper tab and the lower tab are independently locked, friction fitted, coined, snap fitted, chemical bonded, adhesive bonded, chemical welded, soldered, smelted, fused, melted, sintered, laser welded, ultrasonic welded, friction spot welded, or friction stir welded to secure the upper primer insert portion to the lower primer insert portion (col. 11 lines 48-62).
Regarding claim 5, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 6, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof comprises the same material or different materials (col. 3 lines 46-49).
Regarding claim 7, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof comprises different polymers, different metals, different alloys, or different ceramic compositions (col. 3 lines 46-49).
Regarding claim 8, Burrow discloses wherein the upper primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 9, Burrow discloses wherein the connecting portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 10 lines 32-35).
Regarding claim 10, Burrow discloses wherein the lower primer insert portion comprises a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 11, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof comprises steel, nickel, chromium, copper, carbon, iron, stainless steel or brass (col. 10 lines 32-35).
Regarding claim 12, Burrow discloses wherein the upper primer insert portion, the lower primer insert portion, the connecting portion, or a combination thereof comprises 102, 174, 201, 202, 300, 302, 303, 304, 308, 309, 316, 316L, 316Ti, 321, 405, 408, 409, 410, 415, 416, 416R, 420, 430, 439, 440, 446 or 601-665 grade stainless steel or Ti6A14V (col. 20 lines 23-39).
Conclusion
Claims 1-12 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641